"The court refused to permit the prisoner to give evidence of the declarations of his wife, not in the presence of her husband, *Page 162 
before death, made to different persons and at different times, that the defendant was deranged, or subject to periodical derangement."
"The State inquired of a witness whether the wife of the plaintiff had not come to him and requested him to go to her house, and the court permitted the charge she made, after (269)  they got there, in the presence of the defendant, to be given in evidence, and his denial of the charge, but refused the declarations of the wife made to the witness, at the witness's house, when she first went for him, when the husband was not present."
The jury having returned a verdict for the State, and a rule for a new trial being discharged, the prisoner appealed.
I do not know upon what principle the declarations of the wife, made at the witness's house, are admissible in evidence. They could be so only on the ground of their being dying declarations; but it nowhere appears from the case that she had then received the fatal wound. Independently of this ground, which cannot be assumed, her sayings touching the insanity of her husband are not proper evidence, whether they were favorable or otherwise to him. If material to the defense, it should be shown by other evidence.
But this case is made up so unsatisfactorily that it is difficult to collect from it what we are called upon to decide. For this reason alone I am disposed to grant a new trial.
PER CURIAM.    Judgment reversed, and rule for a new trial made absolute. *Page 165